282 S.W.3d 812 (2008)
In re Roger Kyle IPSON, Arkansas Bar No. 85199.
No. 08-377.
Supreme Court of Arkansas.
April 10, 2008.
PER CURIAM.
Upon the initiation of his petition and by recommendation of the Supreme Court Committee on Professional Conduct, we *813 hereby accept the sworn petition and voluntary surrender of law license of Roger Kyle Ipson, Tucson, Arizona, to practice law in the State of Arkansas. Mr. Ipson's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.